Title: From Abigail Smith Adams to John Quincy Adams, 7 April 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy April 7th 1816.
				
				Upon this day solemnized to me, by the anniversary of the death of my beloved Sister, and by the recent event of yesterday, which has cut off an other Relative from the Parent Stock, by the death of our Friend mr William Smith. my mind is so much affected, that I shall feel a releif in communicating my feelings.—I am still living, lingering upon the confines, of the Grave, where e’er this day, I expected to have been laid—But it has pleased Heaven to permit me a longer residence upon Earth, and my wish is; to fill up every hour of that time to some usefull purpose. Thus I have been endeavouring to pour the balm of consolation into the afflicted heart, of the partner of my deceased Friend; and Relative, who has been so repeatedly tried in the furnace of affliction.—Mr Smiths decline was rapid. he attended the last Session of the General Court, and has not been confined, not more than a fortnight—To this page I must add the death of mr Justus B Smith, upon his estate in Lebanon, upon the 13th of March.—We learn that he had been sick all winter, altho we did not hear of it, untill his death—he died Intestate, as your dear sister predicted, and for the harmony of the Family, it is best, that he did so. I learn by  a Letter from mr Johnson, that the estate is thought to be worth, an hundred thousand dollars—that the Col. and he will administer upon it—before we learnt, this circumstance, which was this morning communicated to us, by a Letter from mr Johnson, your Brother had written to William Smith at N york upon the Subject of your affairs. William was going to the valley upon the 2d of this Month, with his Aunt Nancy—he set out your Brother left home yesterday, for Plimouth, and Barnstable courts, and will not return this fortnight; perhaps three weeks, so that not knowing of this opportunity, he will not be able to write—I hope you will now be able to obtain that property which has so long been due to you; I think too that Williams debt ought to be satisfied. does your Brother know the extent of it? will it not be best for you to write to the Col. respecting it?I have been anxious, and mortified at the uncertainty in which you have been left by the Government, respecting your public expenditures and your outfit—There appears to be a Spirit, I will not Say of Liberality; but of Justice, prevailing in the National Counsels—they began by bringing in a Bill, to fix their own compensation. they past it with little opposition at 1500 dollars a Session, and an other Bill, has been brought forward to increase the Salleries of the Heads of departments, a thousand dollars, and that of the Judges, also, and foreign Ministers to twelve thousand. whether the Bill will pass—or be filterd down, I cannot say in the present Stage of it—Some time since, I wrote to my Friend mr Rush, and inclosed to him, your Letter of Novbr 24 to your Father, requesting him to get information upon the Subject.In reply, under date of 28 March, he writes me thus, “The enclosed Letter, of which you have been so good as to allow me the perusal; quite surpriz’d me—Whether the expences incident, to the instruction to mr Adams to repair from Russia to Gotenburgh have been allow’d, I am not as yet intirely certain—I certainly think they ought to be.—I presume they have been.—but that he was to be allow’d a distinct and regular outfit, on his translation to the court of London—I am sure, for it was the subject of deliberation in which I participated, and to which none objected.—it is certain that he has been written to, to this effect.—when I cannot say precisely—but some time, as I think, before the meeting of Congress.—in the first instance, there had been some little demur—for fear the words of the Law, were not broad enough, but the Scruple yealded to further consideration”Mr Pinkney will go to Russia. he has reconsiderd—and leave a profession, in which mr Rush, says from what rest upon his own positive knowledge, he derives an income, from twenty to 30 thousand dollars pr an.!!does not this prove the natural restlessness of Man? who unmindfull, of the Sagacious Spanish proverb, that when you are well, stand still, is still struggling to be better—“shall man alone; whom rational we call“Be pleas’d with nothing, if not blest with all?”old Massachusetts has not yet obtaind the Redeeming Spirit. the old leven still ferments; and altho it has not been able to leven the whole mass, it has gained an ascendancy and the Spirit of party, so ambitious of conquest, is driven forward by passion, over which judgment has little controul—The present prospect, is that Gen’ll Brooks, will be Elected Govenour—he is a Worthy Man, and has an amiable Character. but who will compare his tallents with mr Dexters—?By a vessel which saild for Liverpool last week—I wrote to you & to mrs Adams and the Children—I have not time now to write by this vessel to them—She advertized for the 15th or 20th—but I learnt last Evening that she would sail this day. I hope however to get this Letter on Board—I pray you to excuse me to mrs Adams and the children.—Susan says she wrote a Letter in Boston to John and sent it on Board—I should like you to send me the Edinburgh quarterly Review—What can I send you from this country? but / the Love and affection of your Mother
				
					Abigail Adams.
				
				
			